Citation Nr: 1810876	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a stroke and related residuals, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

This Veteran completed active duty service from December 1960 to November 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying entitlement to service connection.  This case was remanded to the Agency of Original Jurisdiction (AOJ) for additional claim development in July 2015, April 2016, and August 2017 Board decisions, and the appeal has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript from that hearing has been associated with the claims file.

The issue of entitlement to a higher initial rating for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's stroke residuals are not proximately due to or aggravated by his service-connected lumbar spine and right leg radiculopathy conditions.


CONCLUSION OF LAW

The Veteran's stroke residuals are not proximately due to, the result of, or aggravated by his service-connected lumbar spine and right leg radiculopathy conditions.  38 U.S.C. §§ 1101, 1110 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection

The theory of entitlement before the Board is service connection for stroke and related residuals as secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity (low back disability).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The relevant facts are as follows.  The Veteran asserted, in his July 2010 Notice of Disagreement (NOD), that his stroke aggravated his low back disability. However, at the time of his April 2015 Board hearing he asserted that his low back disability aggravated his stroke. He reported that when his stroke occurred, he "felt it" across the low back.  

May 2009 VA treatment records document chronic worsening low back pain accompanied by worsening radicular symptoms.  Use of a walker due to gait instability was noted.  The Veteran suffered a stroke in January 2009.  An October 2009 VA treatment record indicates that the Veteran was status post left hemispheric cerebral vascular accident (CVA).  At this time the Veteran reported onset of numbness through the right lower extremity but was able to ambulate safely.  In September 2009 the Veteran was also reporting worsening back pain.  The Veteran was assigned additional stroke rehab exercises.  An October 2009 VA treatment record notes chronic back pain with degenerative joint disease and bulging disc at the L5/S1 with encroachment on the sciatic nerve root as well as right side weakness and numbness, and tremors and incoordination while walking.  A November 2010 VA treatment record notes that the Veteran was prescribed gabapentin for pain in the right leg that was thought to be thalamic in origin after the stroke.  In August 2011 the Veteran reported having more difficulty controlling his right leg which was getting fatigued.  A November 2013 VA treatment record documents continued right leg weakness due to his stroke.  A November 2014 VA treatment record indicated that the Veteran had increased worsening lower back pain to the point where he had worsening right leg weakness and pain as well as some instability.  An August 2015 neurology assessment indicates that the Veteran reported mild back pain and right thigh numbness for the past year with no weakness or difficulty walking.  He reported dragging his leg while walking.  An MRI showed old lacunar infracts in the left thalamus which can cause post-stroke pain.  A June 2017 VA treatment record notes more pronounced degenerative disc diseases changes at the L5-S1 since the Veteran's prior imaging report in May 2010.

A VA examination was procured in October 2015.  The examiner identified CVA resulting in right leg weakness and degenerative joint disease of the lumbar spine resulting in right leg pain.  The examiner discussed the Veteran's VA treatment records extensively and noted that with regard to proximate cause of the Veteran's stroke that the Veteran's degenerative joint disease of the lower back with radiculopathy was diagnosed prior to his January 2009; the examiner provided a negative etiology opinion as to the proximate cause prong of secondary service connection on this basis.  The examiner also provided a negative etiology opinion for the aggravation prong of secondary service connection but stated only that the degenerative joint disease and CVA are two separate and independent etiologies of Veteran's right extremity weakness and pain.  Upon a request for a clarifying supplemental opinion with regard to the aggravation prong of secondary service connection, an April 2016 etiology opinion was procured.  The examiner explained that the Veterans stroke occurred secondary to a lacunar infraction or lack of blood flow in the brain and that this caused a different type of peripheral neurological problem that is distinct from his degenerative disc disease because it affected both his upper and lower extremities.  However, this examiner expressed the opinion in equivocal terms finding that it was not very likely that the Veteran's stroke residuals were aggravated beyond their normal progression by the Veteran's service-connected low back condition.  Accordingly, a specialist opinion was requested from a VA neurosurgeon.  The neurosurgeon addendum opinion reviewed the Veteran's claims file, including his lay statements.  The neurosurgeon noted the Veteran's right lower extremity radiating pain since 1961 without evidence of sensory deficit.  He also discussed the Veteran's left hemispheric CVA in 2009 with right-sided weakness, sensory deficit of the entire right lower extremity, and clonus, requiring a cane.  The neurosurgeon then provided a negative etiology opinion as to the aggravation prong of secondary service, finding that it was less likely than not that the Veteran's stroke residuals have been aggravated beyond their natural progression by the Veteran's back problem with right S1 radiculopathy.  Although the neurosurgeon acknowledged that the Veteran's CVA residuals may result in some pain, the examiner premised his negative etiology opinion on the fact that the Veteran's right lower extremity sensory deficit was diffuse and that right lower extremity weakness has only been present since the Veteran's CVA, comparing it to the long-standing nature of the Veteran's right lower extremity pain.

The Board finds that the October 2015, April 2016, and April 2017 etiology opinions collectively provide probative evidence against a finding of medical nexus.  The Board notes that the examiners' review of the Veteran's claim was based on a thorough review of the claims file including lay and medical evidence, included a significant discussion of the Veteran's relevant VA treatment history, and provided an adequate rationale that was based on the manifestations of the Veteran's right lower extremity symptomatology both prior to and after his stroke.  Although the Board acknowledges that there is some medical and lay evidence of the Veteran's right lower extremity pain increasing over the course of the appeal period, the question of whether the Veteran's underlying stroke residuals, including right side weakness and sensory deficit, have increased the overall severity of the Veteran's service-connected right lower extremity radiculopathy and back pain is a separate issue that should be addressed by a claim of increased rating, which, as discussed in further detail below, is being remanded to the AOJ.  Accordingly, the Board finds that the criteria for entitlement to service connection for a stroke and related residuals, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1101, 1110 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


ORDER

Entitlement to service connection for a stroke and related residuals, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity is denied.


REMAND

The Veteran submitted a timely Notice of Disagreement (NOD) in September 2016 challenging the initial rating assigned to his lumbar spine disability.  Specifically, the Board notes that while the Veteran checked the box for service connection on his NOD, this appears to have been in error, as he specifically states that the rating assigned to his degenerative disc disease is not adequate.  The RO has yet to promulgate a Statement of the Case (SOC) on this issue. 

Accordingly, this claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9 (c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case accompanied by notification to him of his appellate rights, which addresses the issues of entitlement to a high increased rating for his lumbar spine disability. The notice should inform the Veteran that if he wishes appellate review of the issues, he must submit a timely filed substantive appeal

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


